

	

		III

		109th CONGRESS

		2d Session

		S. RES. 409

		IN THE SENATE OF THE UNITED STATES

		

			March 28, 2006

			Mr. Nelson of Florida

			 (for himself and Mr. DeWine) submitted

			 the following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Supporting democracy, development, and

		  stabilization in Haiti.

	

	

		Whereas Haiti has a per capita gross domestic product

			 (GDP) of $361, over 65 percent of the population lives under the poverty line,

			 50 percent of the population does not have access to clean water, and nearly 50

			 percent of the population is illiterate, according to the World Bank;

		Whereas the Government of Haiti has fundamental

			 requirements with respect to providing citizen security, protecting the rule of

			 law, controlling drug trafficking, and fighting corruption;

		Whereas, on March 2, 2004, United Nations

			 Secretary-General Kofi Annan stated, We should put the people of Haiti

			 at the center of everything we try to do, and try and help them build a better

			 future. And as I have indicated before, I hope this time the international

			 community will go in for the long haul and not a quick turn-around. We need to

			 work with them to stabilize the country, and sustain the effort. It may take

			 years and I hope we will have the patience to do it.;

		Whereas the United Nations Stabilization Mission in Haiti

			 (MINUSTAH) was established by United Nations Security Council Resolution 1542

			 on April 30, 2004, and extended again until August 15, 2006, by United Nations

			 Security Council Resolution 1658, with the intention to renew for

			 further periods;

		Whereas over 40 countries participate in MINUSTAH,

			 including 12 countries from the Western Hemisphere;

		Whereas the United Nations senior leadership in Haiti is

			 comprised of representatives from Canada, Brazil, and Chile;

		Whereas more than 3,500,000 Haitians registered to vote in

			 Haiti according to the Organization of American States;

		Whereas more than 2,000,000 Haitians voted in the national

			 elections on February 7, 2006, according to the Haitian Provisional Electoral

			 Council (CEP); and

		Whereas more than $1,000,000,000 was pledged at the

			 International Donors Conference in July 2004 in support of Haiti's Interim

			 Cooperation Framework: Now, therefore, be it

		

	

		That the Senate—

			(1)urges

			 reconciliation among the people of Haiti, including a government led by

			 President-elect Rene Preval that respects the rights of all political

			 parties;

			(2)supports the

			 holding of the second round of parliamentary elections as soon as possible

			 while stressing the importance of a free, fair, and open process;

			(3)thanks the

			 countries that have contributed personnel to MINUSTAH, particularly Brazil,

			 whose President, Luiz Inacio Lula da Silva, announced on March 13, 2006, that

			 peacekeepers from Brazil will stay in Haiti for as long as the new government

			 in Haiti needs them;

			(4)strongly

			 encourages MINUSTAH to maintain the current elevated troop levels and to raise

			 significantly the numbers of UNPOL police forces;

			(5)urges the

			 international community to continue to support MINUSTAH, to fulfill the pledges

			 made at the July 2004 International Donors Conference, and to plan for a new

			 multi-year commitment of support at a new donor’s conference to be held no

			 later than July 2006;

			(6)recommends the

			 creation of an effective demobilization, disarmament, and reintegration program

			 to encompass former military members and gangs;

			(7)recommends that

			 the new government cooperate fully with MINUSTAH in assuring police and

			 judiciary reform; and

			(8)supports

			 assistance from the United States Government for the reconstruction of Haiti,

			 including programs supporting job creation, governance and rule of law,

			 protection of the environment, social development, and reconstruction of basic

			 infrastructure.

			

